Citation Nr: 1627596	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches, to include as secondary to glaucoma or as secondary to in-service nose surgeries. 

2.  Entitlement to service connection for headaches, to include as secondary to glaucoma or as secondary to in-service nose surgeries.

3.  Entitlement to service connection for a sinus disorder, to include sinusitis, to include as secondary to in-service nose surgeries.

4.  Entitlement to service connection for a nasal scar, to include as secondary to in-service nose surgeries. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from March 1985 to December 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2016 videoconference hearing.  A copy of the transcript is of record.  At the hearing, the Veteran waived RO consideration of documents added to the claims folder following the issuance of the statement of the case.  

The issues of entitlement to service connection for headaches and a sinus disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in June 1989, service connection for headaches was denied on the basis that the Veteran did not experience chronic headaches.
 
2.  Evidence received since the June 1989 rating decision denying service connection for headaches includes the Veteran's lay statements and medical evidence; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Giving the Veteran the benefit of the doubt, her nasal scar is etiologically related to her active service.


CONCLUSIONS OF LAW

1.  The June 1989 RO decision that denied entitlement to service connection for headaches disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015). 
 
2.  New and material evidence has been received to reopen the claim for service connection for headaches.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a nose scar have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran filed a request to reopen her claim for entitlement to service connection for headaches which was denied by way of a March 1994 rating decision.  She was previously denied the claim in June 1989. 

At the time of the last final denial (June 1989), evidence of record included VA and private medical treatment records, VA examinations and service treatment records.

Following the issuance of the March 1994 rating decision, the Veteran filed a notice of disagreement and was issued a statement of the case in April 1994.  In May 1994, she presented testimony concerning the issue to a VA hearing officer.  The hearing testimony, once it was transcribed, constitutes a timely substantive appeal.  Since the prior final denial, evidence added includes the Veteran's statements and hearing testimony, and additional medical evidence.  The Veteran essentially asserts that she has experienced headaches since surgery in service.

Based on a review of this new evidence, some cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for entitlement to service connection for headaches is reopened.  As additional development is required, the claim for service connection is remanded below.  

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran had a nasal surgery in June 1987 when she was in active service.  She had a tissue expander put in (a balloon was inserted into her nasal cavity which, when injected with saline over the period of several weeks, was supposed to stretch out her skin).  The expander broke, breaking the Veteran's skin, and the Veteran had to have it removed on June 11, 1987.  The Veteran had two more nasal surgeries in June 1988 and December 1988 while in active service.  There was a quarter inch incision done on her nose in June 1988 when the expander broke through her skin and had to be removed.  

The Veteran's medical records do show that she experienced a congenital nose defect.  However, she asserts that her congenital defect was aggravated by the negative outcomes of the several nasal surgeries she underwent in active service.   

The Veteran asserts that her nasal scar is the result of one of the nasal surgeries she underwent in active service.

The Veteran's May 1984 entrance examination showed that her head, face, scalp, neck, nose, and sinuses were deemed "normal."  She reported a history of nose and throat problems, as well as sinusitis, and related that she underwent a nasal reconstruction at the age of 17.  She was noted to have "no problems medically now" that were related to that surgery.  

The Veteran's STRs show that she underwent a nasal surgery in June 1987.  She had a tissue expander put in (a balloon was inserted into her nasal cavity which, when injected with saline over the period of several weeks, was supposed to stretch out her skin).  The expander broke, breaking the Veteran's skin, and the Veteran had to have it removed on June 11, 1987.  There was a quarter inch incision done on her nose in June 1988 when the expander broke through her skin and had to be removed.  The Veteran had two more nasal surgeries in June 1988 and December 1988 while in active service.  While the Veteran's medical records do show that she experienced a congenital nose defect, she asserts that her congenital defect was aggravated by the negative outcomes of the several nasal surgeries she underwent in active service.   

The Veteran's July 1988 separation examination showed that her head, face, scalp, neck, nose, and sinuses were deemed "normal."  

The Veteran's post-service medical records note the fact that she underwent several nose surgeries in active service "for severe nasal hypogenesis" (before, during, and after active service) and has a scar on the bridge of her nose.  

As the Veteran has a current diagnosis of a nose scar, element (1) of Shedden has been met. 

Turning to the second element of Shedden, the evidence of record shows that the Veteran underwent several nasal surgeries in active service.  One of the surgeries involved an extender which malfunctioned and broke the skin on her nose, and had to be removed.  She also reported that she this surgery resulted in her nose scar, and that she did not have a scar going into the service (as noted on her STRs). A treatment note dated June 16, 1988, related that a quarter inch incision was made on the Veteran's nose, and it was closed with stamps strips.  Based on this evidence, the Board finds that Shedden element (2) has been met. 

Turning to element (3) of Shedden, a medical nexus, the May 2015 examiner opined that it was impossible to determine with certainty after which surgery the Veteran obtained the scar on the bridge of her nose, as she had several nose surgeries before, during, and after active service.  However, the Board places low probative value on this opinion.  First, there is a record in the Veteran's STRs that an incision was made on her nose in June 1988 when the expander she had put in broke and had to be removed.  Second, to the extent that the Veteran did have multiple nasal surgeries, considering that the Veteran had surgery in service, this opinion suggests that the Veteran's current disability is at least partly related to her military service.  Moreover, the Veteran is competent to report that she had a scar following treatment in service.  As such, when affording the Veteran the benefit-of-the-doubt, a finding of service connection is warranted.  

As such, the Veteran's claim for service connection for a nasal scar, as secondary to her in-service nasal surgeries, is granted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in her favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened, and the appeal is granted to this extent only.

Entitlement to service connection for nasal scar is granted.



REMAND

Although the Board sincerely regrets the additional delay, further development is required prior to adjudicating the Veteran's claims.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran asserts that her breathing has worsened and that she developed sinus problems and headaches after the multiple nasal surgeries she underwent in active service.  No VA examiner has yet opined on this theory of etiology of the Veteran's disabilities.  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of any current sinus disorder.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the nature and etiology of any sinus disorder and headache disorder.  The examiner must review the claims file and should note that review in the report.  All appropriate tests should be conducted.  The examiner should provide a rationale for any opinions expressed and reconcile any opinion with all pertinent evidence of record, including the service medical records, post-service medical records, and VA treatment records.  The examiner must consider the Veteran's lay statements regarding the incurrence of the claimed disability in service and continuity of symptomatology thereafter.  Dalton v. Nicholson, 21 Vet. App. 23   (2007).  The examiner must provide the following opinions:

a) Diagnose all current sinus and headache disorders.

b) Opine whether it is at least as likely as not (50 percent or more probability) that any current sinus disability and headache disability is related to service, to include the multiple nasal surgeries that the Veteran underwent while in active service (see STRs).

2. Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


